Title: 5th.
From: Adams, John Quincy
To: 


       Company to dine. Mr. Bleakly took charge of some Letters for London, one for Mr. Elworthy. He goes on Monday. Mr. Pickman sets out for London too, in the Course of the next week. I dined with him last June at London, on board Captn. Callahan’s ship. He belongs to Salem, and is a very agreeable young Gentleman. Mr. Waring thinks of going to America in May, about the time I shall: Indeed it is not improbable that we shall go together: though he wishes to go from London, first. Mrs. Bingham came in the evening, and spent an hour with the Ladies. She looks very unwell: has had the tooth ache, violently for almost ten days. She is going to Switzerland, and to Italy next summer. Mr. B. made a very large fortune during the War by privateering, and since the Peace, came to Europe to enjoy it.
      